The demurrer is a little vague because it refers to a "statute in such case made and provided," presumably intending to mean the statute under which the action was brought; this notwithstanding no statute is referred to in the complaint.
   However, the parties have come to issue on the demurrer and it is my considered opinion that 1380c of the 1935 Cumulative supplement to the General Statutes is controlled as to limitation by § 1677. Accordingly, the demurrer is sustained. Of course the trier is not necessarily bound by this decision and something may develop at trial which would warrant a request to re-enter this defense.